Lvort, J.
The plaintiff delivered the property in controversy to the defendant unconditionally, and gave him credit for the price. He waived the security required by the terms of *644the auction sale, by making the delivery without requiring it. He did not expressly reserve to himself the title to the property until the purchase money should be paid, and there is nothing in the evidence tending to raise a presumption that he intended to do so. Neither is there any ground for claiming that the defendant obtained delivery of the property by fraud. Thus we have here the simple case of a sale of property on credit, and an absolute delivery thereof to the purchaser. Such sale and delivery passes the title, and it is not divested merely because the purchaser fails to pay for the property at the stipulated time. If authorities are required to propositions so plain and well established, the cases cited in the brief of counsel for defendant, and many of those cited by counsel for plaintiff, abundantly sustain the doctrine. To these may be added the late case in this court of The Singer Manuf’g Co. v. Sammons, 49 Wis., 316. That was a stronger case for the plaintiff than this, yet we held that the title passed. None of the cases in this court, cited to show that the title to the property here in controversy remained in the plaintiff, meet the conditions of this case, for in none of them was credit given for the price, and an unqualified delivery of the property made to the purchaser.
We think the ruling of the learned county judge, that the title to the cow and calf passed to the defendant by the delivery, was correct. We must therefore affirm the judgment.
By the Court. —Judgment affirmed.